Name: Commission Regulation (EEC) No 287/90 of 1 February 1990 setting out some detailed rules for private storage aid for lamb in the period 1 January to 30 April 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 90 Official Journal of the European Communities No L 31 / 11 COMMISSION REGULATION (EEC) No 287/90 of 1 February 1990 setting out some detailed rules (or private storage aid for lamb in the period 1 January to 30 April 1990 down in conformity with Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products f), as last amended by Regu ­ lation (EEC) No 3745/89 (8) ; whereas this Regulation should therefore define the primary requirements to be met for the release of the security ; whereas storing for the storage period the quantity provided for in the contract constitutes one of the primary requirements for the granting of private storage aid for sheepmeat ; whereas, both to take account of commercial practice and for prac ­ tical reasons, certain margins of variation from the agreed quantity should be permitted ; Whereas there should also be some proportionality as regards the release of the security and at the same time of the granting of aid where certain requirements relating to the quantities to be placed in storage are not met ; Whereas control measures should be taken to ensure that aid is not granted unduly ; whereas for this purpose it is especially appropriate that Member States set up checks adapted to the different stages of the storage operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in par ­ ticular Article 7 (5) thereof, Whereas the provisions of Commission Regulation (EEC) No 2659/80 (2), as amended by Regulation (EEC) No 3496/88 (3), should be followed in respect of the grant of private storage aid for sheepmeat ; whereas it is appro ­ priate to complete or to adapt these provisions ; Whereas, according to the market situation private storage should be limited to carcases and half carcases ; Whereas provisions should be adopted to ensure that the animals involved are slaughtered exclusively in slaughter ­ houses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (*) ; Whereas Article 3 of Council Regulation (EEC) No 2644/80 (6) provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas foreseeable market conditions make it necessary to provide for flexible storage periods of between three and seven months ; Whereas it is appropriate in order to ensure genuine tenders, to determine the minimum quantity which may be stored ; whereas it is appropriate also to indicate the period for placing product in storage in addition to the conditions for destorage in order, particularly, to ensure compliance with the contracted storage period ; Whereas, a security of ECU 120 per tonne seems appro ­ priate to guarantee compliance with the obligations linked to private storage ; Whereas it is appropriate that the release or retention of this security should take place according to rules laid HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2659/80 shall apply subject to the provisions of this Regulation . Article 2 1 . Private storage shall be confined to carcases and half carcases of lambs less than 12 months old. 2. Applications in the context of private storage aid shall be submitted to the intervention agencies listed in the Annex. 3 . In the context of a tendering procedure  offers shall be made in ecus per tonne and shall include the elements provided for in Article 3 ( 1 ) of Regulation (EEC) No 2659/80 , (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 276, 20. 10 . 1980, p. 12. 0 OJ No L 306, 11 . 11 . 1988, p. 28. (4) OJ No 121 , 29 . 7. 1964, p. 2012/64. O OJ No L 59, 5 . 3 . 1983, p. 10 . O OJ No L 205, 3 . 8 . 1985, p . 5 . (8) OJ No L 364, 14. 12. 1989, p . 54 .(6) OJ No L 275, 18 . 10 . 1980, p. 8 . No L 31 /12 Official journal of the European Communities 2. 2. 90  the period for which storage may be tendered is three months. However, the actual storage period shall be chosen by the storer. This period may extend from a minimum of three months to a maximum of seven months. However, if the storage period is greater than three months the aid shall be increased on a daily basis by ECU 1,2 per tonne per day. Article 3 Only meat produced in accordance with Article 3 ( 1 ) A (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid. Without prejudice to Article 2 of Regulation (EEC) No 2220/85, where these withdrawal conditions are not complied with the amount of aid for the quantity with ­ drawn shall be calculated in accordance with Article 5. 2. The storer shall notify the intervention agency, in good time before the commencement of withdrawal operations, of the quantities he intends to withdraw and of the date on which he intends to proceed with the with ­ drawal. The intervention agency may require that this notification be made at least two working days before the commence ­ ment of operations. Where the obligation to notify in due time is not complied with but where sufficient evidence has been furnished, within 30 days following the day of withdrawal from the warehouse, to the satisfaction of the competent authority, as to the date of withdrawal from store and the quantities concerned :  without prejudice to Article 5 the amount of aid shall be granted, and  15 % of the security referred to in Article 8 shall be declared forfeit in respect of the quantity concerned. For all other cases of non-compliance with this require ­ ment :  no aid shall be paid in respect of the contract concerned,  the whole of the security referred to in Article 8 shall be declared forfeit in respect of the contract concerned. Article 4 1 . The minimum quantity per contract shall be four tonnes expressed, as bone-in meat. 2. Placing in storage must be carried out within 21 days of the date of conclusion of the contract. 3. The storage period shall begin on the day after entry into store is completed. Article 5 Article 7 1 . For each quantity determined in conformity with Article 6 (2) the storage period shall terminate on the day before the first day of removal from storage. 2. The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply to the determination of the period of storage. 1 . Subject to paragraph 2, contractors may, during the storage entry period, cut all or part of the products referred to in Article 2 ( 1 ), provided that only the quantity for which the contract has been concluded is employed and that all the cuts resulting from such operations is placed in store. Intention to make use of this facility shall be notified not later than the day on which placing in storage begins. This day is considered as being the day on which it comes under the control of the intervention agency. 2. If the quantity actually stored and kept in storage for the minimum storage period is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid shall be reduced proportionally ; (b) less than 90 % but at least 80 % of that quantity, half of the private storage aid shall be paid for the quantity actually stored ; (c) less than 80 % of this quantity, private storage aid shall not be paid. 3. Aid will not be paid for quantities for which the contracted storage period has not been complied with. Article 6 1 . The minimum quantity for each removal shall be four tonnes, expressed as bone-in meat, per store and per contract. However, where the quantity left in a store is less than this quantity, a withdrawal operation of the remaining quantity shall be permitted. Article 8 1 . The security referred to in Article 4 (2) of Regulation (EEC) No 2659/80 shall be ECU 120 per tonne. Notwith ­ standing Article 5 (2) of Regulation (EEC) No 2659/80, the security shall be subject to Regulation (EEC) No 2220/85 and to this Regulation. (') OJ No L 124, 8 . 6. 1971 , p. 1 . 2. 2. 90 Official Journal of the European Communities No L 31 / 13 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be :  not to withdraw an application for a contract or a tender, -  to place and keep in storage, for the contracted storage period, all the quantity provided for in the contract, at the contracting party's own risk without altering or substituting the stored products or moving them from one store to another. 3 . Article 27 ( 1 ) of Regulation (EEC) No 2220/85 shall not apply. 4. Securities shall be released immeditely where appli ­ cations for a contract or tenders are not accepted. 5. When the time limit for placing into storage laid down in Article 4 (2) is exceeded by 10 days or more, the contract shall be annulled and the security forfeited in accordance with Article 23 of Regulation (EEC) No 2220/85. fied so th&amp;t the contract number, the description of the product and the weight are shown ; date of entry into storage shall be shown by lot in storage. 5. On entry into storage, intervention agencies shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any substitu ­ tion of products during storage under contract. 6. The national authorities responsible for controls shall undertake : (a) for each contract, a check on the compliance with all the obligations in Article 3 (2) of Regulation (EEC) No 2659/80 ; (b) an unannounced check to see that the products are present in the store. The sample concerned must be representative and must correspond to at least 10 % of the overall quantity under contract for a private storage aid measure. Such checks must include, in addition to an examination of the accounts referred to in paragraph 3, a physical check of the weight and type of product and their identification. Such physical checks must relate to at least 5 % of the quantity subject to the unannounced check ; (c) a check to see that the products are present at the end of the storage period under contract. 7. Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating :  the date of the check,  its duration,  the operations conducted. The report on checks must be signed by the official responsible and countersigned by the contractor or, where applicable, by the store operator. 8 . In the case of irregularities affecting at least 5 % of the quantities of products subject to the checks the latter shall be extended to a larger sample to be determined by the intervention agency. Member States shall notify such cases to the Commission within four weeks. Article 9 1 . Member States shall ensure that the conditions granting entitlement to payment of the aid are fulfilled. 2. The contractor shall make available to the national authorities responsible for verifying execution of the measure any documentation permitting in particular the following particulars of products placed in private storage to be verified : (a) ownership at the time of entry into storage ; (b) Community origin ; (c) the date of slaughter of the animals, the weight and quantity ; (d) the date of entry into storage ; (e) presence in the store ; (f) the date of removal from storage . 3 . The contractor or, where applicable, the operator of the store shall keep stock accounts available at the store, covering : (a) identification, by contract number, of the products placed in private storage ; (b) the dates of entry into and removal from storage ; (c) the number of carcases, half carcases and cartons, the weight and designation of the products ; (d) the location of the products in the store . 4. Products stored must be packaged, easily identifiable and must be identified individually by contract. Each package and, where applicable, each pallet must be identi ­ Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to private storage open during the period 1 January to 30 April 1990. No L 31 /14 Official Journal of the European Communities 2. 2. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission 2. 2. 90 Official Journal of the European Communities No L 31 /15 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao BELGIQUE/BELGIÃ  : Office beige de 1 economie et Belgische Dienst voor Bedrijfs ­ de 1 agriculture leven en Landbouw rue de TrÃ ¨ves 82 Trierstraat 82 1040 Bruxelles 1040 Brussel TÃ ©l. 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B DANMARK : EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tlf. 01 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 713, Telex 04 11 56 EÃ Ã AÃ A : Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (Ã I.Ã .A.Ã E.Ã ), Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 , Ã Ã ¸Ã ®Ã ½Ã ± ESPAÃ A : Servicio nacional de productos agrarios (SENPA) c/ Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 33 32 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 I-00100 Roma Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau Ministerie van Landbouw, Natuurbeheer en Visserij Postbus 960 6430 AZ Hoensbroek Tel. (045) 23 83 83 Telex 56396 PORTUGAL : INGA Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Camilo Castelo Branco, 45 P-1000 Lisboa UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302